David Newbern, Justice, dissenting. The order entered on December 24, 1987, awarding attorney’s fees in the amount of $14,429.88 to Betty Fletcher and Mary Jean Otto against the estate of Ada V. Fair was a final judgment. A judgment is final if it determines the rights of the parties to an action, specifies the amount the defendant is required to pay, and is capable of enforcement by execution or other appropriate means. Lawrence v. Ford Motor Co., 247 Ark. 1125, 449 S.W.2d 695 (1970). The Trial Court specified in dollars and cents the amount awarded. The issue of attorney’s fees was decided. The debt was adjudicated. There was no need for further court action. Interest accrued and should have been awarded. Although whether the judgment was capable of execution is not the ultimate issue, we must decide that question to determine the finality of the judgment. A judgment is final only if it is capable of enforcement by execution or other appropriate means. Lawrence v. Ford Motor Co., supra. The Court rendering the judgment has no power to withhold execution. Sharum v. Dodson, 264 Ark. 57, 568 S.W.2d 503 (1978); Taylor v. O’Kane, 185 Ark. 782, 49 S.W.2d 400 (1932). Therefore, the language in the judgment purporting to prevent execution until the death of Ada V. Fair or until the Court determined that sufficient funds existed had no effect on the finality of the judgment. The judgment could have been executed at any time following the date of rendition. The majority opinion seeks to avoid the rule of the Sharum and Taylor cases by referring to this judgment as “unique.” The only thing “unique” about the judgment is.its attempt to provide that it is not to be executed, and that is directly contrary to the rule expressed in the Sharum and Taylor cases. The fact that the 1987 order was entered “by agreement” is irrelevant. The record shows only the Trial Court’s recitation that Ms. Fletcher “chose to forego her right to make a claim or anything at that time,” and Ms. Fletcher said, “I’m not going to ask for any money.” Nothing in the Trial Court’s recitation suggests that either party agreed not to pursue her entitlement to interest upon execution of the judgment. In the Sharum case, a judgment in the amount of $3096 was awarded against an ex-husband for three years arrearages of child support. The order provided that execution on the judgment was to be held in abeyance as long as the ex-husband made payments of $5 per month on the judgment. We reversed and stated: An execution may issue on any final judgment of any court of record for a liquidated sum of money. Ark. Stat. Ann. § 30-101 (Repl. 1962) [Ark. Code Ann. § 16-66-101 (1987)]. The court rendering the judgment has no power, in the absence of a stay or supersedeas pending appeal, to withhold execution beyond the ten day period fixed by Ark. Stat. Ann § 30-102 (Repl. 1962). Taylor, State Bank Commissioner v. O’Kant, 185 Ark. 782, 49 S.W.2d 400 [1932], International Shoe Co. v. Waggoner, Judge, 188 Ark. 59, 64 S.W.2d 82 [1933]. The statute requiring a ten-day waiting period before execution has been repealed. The law now permits execution anytime following the date of the judgment until the collection of it is barred by the statute of limitations. Ark. Code Ann. § 16-66-103 (1987). The rule that a court rendering a judgment has no authority to withhold execution, remains unchanged. We stated the reason for the rule to be that a judgment becomes a lien on real estate owned by the defendant in the county where the judgment was rendered from the date of the judgment. If the Court could stay or postpone execution, the judgment debtor could make away with all chattels owned by him and all real estate outside the county, free from the judgment lien, because no execution could be issued until the period of the stay had elapsed. That rationale, which remains sound today, was originally stated in Taylor v. O'Kane, supra. The Trial Court had no authority to withhold execution until the death of Ada V. Fair or until it was determined that sufficient funds existed. The judgment was final as it could have been executed at any time following the date of the judgment; therefore, interest accrued at the rate of 10% per annum from the date of the judgment. I respectfully dissent. Holt, C.J., and Dudley, J., join in this dissent.